Case 1:21-cv-01217-SKC Document 1 Filed 05/03/21 USDC Colorado Page 1 of 14




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO



Civil Action No. 1:21-cv-1217

ZOOMINFO TECHNOLOGIES LLC, a Delaware limited liability company,

             Plaintiff,

v.

OPTIOSURGICAL CORPORATION, a Colorado corporation,

             Defendant.



                                     COMPLAINT



      Plaintiff ZoomInfo Technologies LLC (“ZoomInfo”), for its complaint against

OptioSurgical Corporation (“OptioSurgical”), alleges as follows:

                                  INTRODUCTION

      ZoomInfo curates a highly accurate database of information used by businesses

worldwide in connection with their business-to-business sales, marketing, and recruiting.

ZoomInfo invests millions of dollars annually to build and maintain its database and

associated intellectual property and to constantly verify, update, and expand upon the

information it provides to customers. To use this database, ZoomInfo’s customers pay

tens and sometimes hundreds of thousands of dollars in subscription fees. The success
Case 1:21-cv-01217-SKC Document 1 Filed 05/03/21 USDC Colorado Page 2 of 14




of ZoomInfo’s business model depends on a customer’s faith on the continued

availability—and exclusivity—of ZoomInfo’s database.

       Instead of paying for a subscription like other customers, OptioSurgical gained

unauthorized access to ZoomInfo’s database, thereby improperly acquiring and gaining

knowledge of the data contained therein. OptioSurgical then used this improperly

acquired data to market and promote its products and services. ZoomInfo therefore

brings this suit to protect its highly valuable intellectual property, recover its damages,

and ensure fairness for itself and for its customers.

                                         PARTIES

       1.     ZoomInfo is a Delaware limited liability company. Its principal place of

business is located in Vancouver, Washington.

       2.     OptioSurgical is a Colorado corporation. Its principal place of business is

located in Lakewood, Colorado.

                             JURISDICTION AND VENUE

       3.     This Court has subject matter jurisdiction over the federal claims under 28

U.S.C. §§ 1331 and 1338(a) and (b). This Court also has supplemental jurisdiction over

the state law claims under 28 U.S.C. § 1367.

       4.     This Court has personal jurisdiction over OptioSurgical because

OptioSurgical’s principal place of business is Lakewood, Colorado. Venue is proper in



                                               2
Case 1:21-cv-01217-SKC Document 1 Filed 05/03/21 USDC Colorado Page 3 of 14




this district because a substantial part of the events and omissions giving rise to this

action occurred in this district. 28 U.S.C. § 1391(b)(2).

                              FACTS AND ALLEGATIONS

A.     ZoomInfo’s Platform.

       5.     ZoomInfo provides business-to-business marketing data including

business contact data, firmographic information, and other competitive intelligence. It

delivers this data to paying subscribers via a password-secured, online graphical user

interface. ZoomInfo’s subscribers gain access to its database of marketing information

profiling businesses in the United States and across the globe. ZoomInfo has been

recognized as an industry leader in sales and marketing intelligence. The depth, breadth,

and accuracy of ZoomInfo’s database is unrivaled in the marketplace.

       6.     ZoomInfo has invested, and continues to invest, tens of millions of dollars

to develop and maintain the infrastructure, content, and quality of its database. To

deliver timely and comprehensive data to ZoomInfo’s clients, ZoomInfo employs

hundreds of research analysts focused on building, managing, and updating ZoomInfo’s

database. ZoomInfo expends substantial labor, time, and resources to collect, organize,

and disseminate the information in its database. In total, ZoomInfo employs over a

thousand people, and has made significant investment in developing and purchasing

software, hardware, and other equipment to continuously update and support the



                                              3
Case 1:21-cv-01217-SKC Document 1 Filed 05/03/21 USDC Colorado Page 4 of 14




accuracy and comprehensiveness of its database. ZoomInfo’s database displays the

selection,   arrangement,    orchestration,   compilation,   and   presentation   of   the

organizational charts, contacts, and other information collected and assembled by

ZoomInfo’s analysts.

       7.     ZoomInfo licenses access to its database to thousands of companies.

ZoomInfo’s database is valuable to companies like OptioSurgical because they use the

detailed information collected by ZoomInfo to market their own products and services.

       8.     The database’s value depends on its exclusivity. To protect the database’s

value, ZoomInfo has implemented reasonable security measures. For example, access to

ZoomInfo’s database requires a password, and only users that have signed restrictive

license agreements receive this password. ZoomInfo also uses mail monitoring and list

protection to secure the integrity of its database.

B.     OptioSurgical’s Wrongful Conduct.

       9.     Instead of acquiring a license from ZoomInfo to access the proprietary and

confidential subscriber-only portions of the platform, OptioSurgical gained unauthorized

access to ZoomInfo’s proprietary information. OptioSurgical then used this information

to sell its products and services. This conduct presents a critical threat to ZoomInfo: if

everyone did what OptioSurgical has done, ZoomInfo could not survive as a business,

and the resource ZoomInfo provides to its customers would be completely lost. Through



                                              4
Case 1:21-cv-01217-SKC Document 1 Filed 05/03/21 USDC Colorado Page 5 of 14




its actions, OptioSurgical sought to enjoy a “free ride” off of the license fees paid by

ZoomInfo’s legitimate customers.

      10.    Beginning in or about October 2020, OptioSurgical began using data

obtained through unauthorized access to ZoomInfo’s database. OptioSurgical’s use of

ZoomInfo data is ongoing. These actions have allowed OptioSurgical to acquire and gain

knowledge of ZoomInfo’s proprietary database using improper means. OptioSurgical

used and continues to use the improperly acquired data to market and promote its

products and services, including after ZoomInfo notified OptioSurgical’s CEO of the

company’s unauthorized use of ZoomInfo data in January 2021.

      11.    OptioSurgical acted knowingly, intentionally, and willfully in accessing

and using ZoomInfo’s proprietary information without authorization and without

compensating ZoomInfo. OptioSurgical intentionally and wrongfully profited from its

unauthorized use of ZoomInfo’s proprietary information, including, but not limited to,

by reducing the time, effort, and expense associated with identifying and contacting

potential new customers and business opportunities.

      12.    OptioSurgical knew that ZoomInfo’s data was confidential and proprietary

and subject to restrictive license agreements. Even so, OptioSurgical knowingly accessed

and acquired knowledge of ZoomInfo’s data without any license or authorization to do




                                           5
Case 1:21-cv-01217-SKC Document 1 Filed 05/03/21 USDC Colorado Page 6 of 14




so. On information and belief, OptioSurgical took these actions to profit from ZoomInfo’s

data without paying ZoomInfo.

      13.     At all relevant times, OptioSurgical had a duty to train and supervise the

conduct of its employees and agents acting on its behalf. OptioSurgical breached this

duty in two ways:

              (a)    by failing to train and monitor its employees and agents adequately;

      and

              (b)    by failing to have appropriate policies in place regarding

      unauthorized access to computer systems, communication, storage networks, and

      copyrighted works and trade secrets, and/or failing to enforce such policies.

      14.     On information and belief, all of OptioSurgical’s alleged actions here were

performed by employees or other agents of OptioSurgical within the scope of their

employment or other agency relationship with OptioSurgical, on OptioSurgical’s behalf,

and for OptioSurgical’s benefit.

                               FIRST CLAIM FOR RELIEF
                    (Theft of Trade Secrets – 18 U.S.C. § 1832, et seq.)

      15.     ZoomInfo incorporates herein by reference the allegations in paragraphs 1

through 14.




                                             6
Case 1:21-cv-01217-SKC Document 1 Filed 05/03/21 USDC Colorado Page 7 of 14




      16.    ZoomInfo gathers, organizes, generates, collects, and assembles in-depth,

commercially valuable information (including reporting structures, contact information,

and other data), expending substantial time, labor, and expense to do so. ZoomInfo’s

database and the information contained therein comprise a compilation of business

information. This information is used in interstate commerce.

      17.    The compilation of information in ZoomInfo’s database derives

independent economic value from not being generally known to, and not being readily

ascertainable through proper means by, those who are not licensed by ZoomInfo to access

the database. Specifically, ZoomInfo works as a subscriber-based platform; to gain access

to ZoomInfo’s collection of information, subscribers must pay a fee.          Therefore,

ZoomInfo’s very business model depends on the secrecy and independent value of its

information. If subscribers could get ZoomInfo’s information elsewhere for free or by

paying less, they would. Non-licensees, such as OptioSurgical, obtain economic value

from the acquisition, disclosure, or use of the information in ZoomInfo’s database.

      18.    ZoomInfo has taken reasonable measures to protect and keep the

information in its database secret. These measures include limiting access to those

customers who agree to the terms of access in the licensing agreement, and requiring

password authentication to access the database through its secure online portal.




                                            7
Case 1:21-cv-01217-SKC Document 1 Filed 05/03/21 USDC Colorado Page 8 of 14




ZoomInfo also monitors access to the database and use of the information to further

ensure its security.

       19.     OptioSurgical used improper means, including theft, to obtain access to,

and acquire information from, ZoomInfo’s database. OptioSurgical knew, or had reason

to know, at the time it obtained and at the times it used ZoomInfo’s information, that this

information was obtained from persons or entities owing ZoomInfo a duty to maintain

its secrecy.

       20.     OptioSurgical received and possessed information from ZoomInfo’s

proprietary database that OptioSurgical knew to have been converted without

authorization.

       21.     OptioSurgical willfully and maliciously misappropriated ZoomInfo’s trade

secrets by acquiring and using the information contained in ZoomInfo’s proprietary

computer systems for OptioSurgical’s financial gain without authorization.

       22.     OptioSurgical’s actions have damaged ZoomInfo through the lost

opportunity to realize licensing revenue and the diminution of the market value of its

proprietary information. On information and belief, OptioSurgical has been unjustly

enriched by the use of valuable marketing and sales information without paying

compensation, and through the consummation of business transactions that would not




                                            8
Case 1:21-cv-01217-SKC Document 1 Filed 05/03/21 USDC Colorado Page 9 of 14




have occurred without use of the stolen information. ZoomInfo would, in the alternative,

be entitled to a reasonable royalty for OptioSurgical’s use of the information.

      23.     OptioSurgical is liable to ZoomInfo for damages for ZoomInfo’s actual

losses and OptioSurgical’s unjust enrichment, in an amount to be proven at trial, or for a

reasonable royalty pursuant to 18 U.S.C. § 1836(b)(3)(B). ZoomInfo is entitled to an

injunction preventing OptioSurgical from continuing to acquire, possess, or use

information obtained from ZoomInfo’s database, or requiring OptioSurgical to pay a

reasonable royalty for future acquisition or use.      Finally, ZoomInfo is entitled to

exemplary damages under 18 U.S.C. § 1836(b)(3)(C), and to its reasonable attorneys’ fees

under 18 U.S.C. § 1836(b)(3)(D).

                          SECOND CLAIM FOR RELIEF
                (Misappropriation of Trade Secrets – C.R.S. § 7-74-102)

      24.     ZoomInfo incorporates herein by reference the allegations in paragraphs 1

through 23.

      25.     OptioSurgical is liable to ZoomInfo for damages for ZoomInfo’s actual

losses and OptioSurgical’s unjust enrichment, in an amount to be proven at trial.

ZoomInfo is entitled to an injunction preventing OptioSurgical from continuing to

acquire, possess, or use information obtained from ZoomInfo’s database, or requiring

OptioSurgical to pay a reasonable royalty for future use. Finally, because OptioSurgical’s




                                            9
Case 1:21-cv-01217-SKC Document 1 Filed 05/03/21 USDC Colorado Page 10 of 14




misappropriation was attended by circumstances of fraud, malice, or a willful and

wanton disregard of the ZoomInfo’s right and feelings, ZoomInfo is entitled to exemplary

damages under C.R.S. § 7-74-104(2)

                            THIRD CLAIM FOR RELIEF
                    (Misappropriation of Confidential Information)

       26.    ZoomInfo incorporates herein by reference the allegations in paragraphs 1

through 25.

       27.    ZoomInfo gathers, organizes, generates, collects, and assembles in-depth,

commercially valuable confidential and proprietary information (including reporting

structures, contact information, and other data), expending substantial time, labor, and

expense to do so.

       28.    OptioSurgical intentionally and without permission acquired and used

confidential information from ZoomInfo’s database. OptioSurgical has taken a “free

ride” on ZoomInfo’s skill, labor, and costly and substantial efforts in creating and

securing its commercially valuable database.

       29.    ZoomInfo has lost profits and suffered the diminution of the market value

of its database because of OptioSurgical’s actions. As a result, OptioSurgical is liable to

ZoomInfo for compensatory damages including wrongfully derived revenues in an

amount to be proven at trial.




                                            10
Case 1:21-cv-01217-SKC Document 1 Filed 05/03/21 USDC Colorado Page 11 of 14




                            FOURTH CLAIM FOR RELIEF
                                  (Negligence)

      30.     ZoomInfo incorporates herein by reference the allegations in paragraphs 1

through 29.

      31.     At all relevant times, OptioSurgical had a duty to take reasonable care in

training and supervising its employees and other agents acting on its behalf.

      32.     OptioSurgical breached this duty in two ways: (1) by failing to train and

supervise its employees regarding basic data security obligations; and (2) by allowing its

employees to participate in the unlawful conduct alleged above. A reasonable entity

would have implemented and enforced a policy banning this kind of conduct.

OptioSurgical failed to do so.

      33.     It is foreseeable that the failure to train and supervise employees and other

agents about appropriate methods for obtaining sales and marketing information for the

benefit of OptioSurgical would harm ZoomInfo.

      34.     As a direct and proximate cause of OptioSurgical’s negligence, ZoomInfo

lost profits. OptioSurgical’s negligence also reduced the market value of ZoomInfo’s

database. OptioSurgical is therefore liable to ZoomInfo for compensatory damages in an

amount to be proven at trial.




                                            11
Case 1:21-cv-01217-SKC Document 1 Filed 05/03/21 USDC Colorado Page 12 of 14




                                  PRAYER FOR RELIEF

         WHEREFORE, ZoomInfo prays for the following relief:

         1.    Entry of judgment in its favor and against OptioSurgical on all counts;

         2.    A declaration that OptioSurgical’s unlawful conduct was willful and

knowing;

         3.    As to its First Claim for Relief, ZoomInfo’s actual damages, restitution for

OptioSurgical’s unjust enrichment, or a reasonable royalty, in an amount to be proven at

trial;

         4.    As to its Second Claim for Relief, ZoomInfo’s actual damages, restitution

for OptioSurgical’s unjust enrichment, or a reasonable royalty, in an amount to be proven

at trial;

         5.    As to its Third Claim for Relief, compensatory damages in an amount to be

proven at trial;

         6.    As to its Fourth Claim for Relief, compensatory damages in an amount to

be proven at trial;

         7.    An award of exemplary damages for OptioSurgical’s willful and knowing

misappropriation;




                                            12
Case 1:21-cv-01217-SKC Document 1 Filed 05/03/21 USDC Colorado Page 13 of 14




       8.     Immediate and permanent injunctive relief enjoining OptioSurgical from

using ZoomInfo’s trade secrets, copyrighted materials, and misappropriated products

and services, or requiring OptioSurgical to pay a reasonable royalty for future use;

       9.     An award of ZoomInfo’s costs of suit, including the costs of experts and

reasonable attorneys’ fees as permitted by law, including 18 U.S.C. § 1836(b)(3)(D), C.R.S.

§ 7-74-105, and 17 U.S.C. §§ 1203(b)(4)-(5); and

       10.    An award of pre- and post-judgment interest; and such other relief as the

Court may deem just and equitable.

       DATED: May 3, 2021

                                                   Respectfully submitted,

                                                   BRADLEY BERNSTEIN SANDS LLP

                                                   s/ Heidi Bradley
                                                   Heidi Bradley
                                                   Bradley Bernstein Sands LLP
                                                   113 Cherry St.
                                                   PMB 62056
                                                   Seattle, WA 98104-2205
                                                   Phone: (206) 337-6551
                                                   hbradley@bradleybernsteinllp.com

                                                   FORTIS LAW PARTNERS LLC

                                                   s/ Henry M. Baskerville
                                                   Henry M. Baskerville, Atty. Reg. #49431
                                                   Fortis Law Partners LLC
                                                   1900 Wazee Street, Suite 300



                                            13
Case 1:21-cv-01217-SKC Document 1 Filed 05/03/21 USDC Colorado Page 14 of 14




                                          Denver, CO 80202
                                          Phone: (303) 295-9700
                                          Fax: (303) 295-9701
                                          hbaskerville@fortislawpartners.com
                                          Attorneys for Plaintiff




                                     14
